Case 0:20-cv-61562-PMH Document 33 Entered on FLSD Docket 10/23/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 20-61562-civ-Altman/Hunt

  GARNETTE VASSOR,

                Plaintiff,
  v.

  HARKHAM SHIPPING LLC,
  GABRIEL HARKHAM,
  JOSEPH WOLANSKI,

              Defendants.
  __________________________________/

                             NOTICE OF SETTLEMENT CONFERENCE

         Plaintiff, Garnette Vassor, by and through the undersigned counsel, pursuant to the Court’s

  Order [ECF No. 32], hereby notifies the Court the the parties will attend a settlement conference

  with Magistrate Judge Patrick M. Hunt during the afternoon of November 9, 2020.

                                              Respectfully submitted,

                                              Koz Law, P.A.
                                              320 S.E. 9th Street
                                              Fort Lauderdale, Florida 33316
                                              Phone: (786) 924-9929
                                              Fax: (786) 358-6071
                                              Email: ekoz@kozlawfirm.com




                                              Elliot Kozolchyk, Esq.
                                              Bar No.: 74791
Case 0:20-cv-61562-PMH Document 33 Entered on FLSD Docket 10/23/2020 Page 2 of 2




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  on October 23, 2020 with the Clerk of Court using CM/ECF along with having served all counsel
  of record or pro se parties identified on the service list incorporated herein in the manner specified,
  either via transmission of Electronic filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties not authorized to receive electronically Notice of Electronic
  Filing.




                                                 Elliot Kozolchyk, Esq.

                                            SERVICE LIST

  Scott M. Behren, Esq.
  Behren Law Firm
  1930 N. Commerce Parkway-Suite 4
  Weston, FL 33326
  Tel: (954) 636-3802
  Fax: (772) 252-3365
  Email: scott@behrenlaw.com

  Attorney for Defendants
